DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
While limitation remain broad to core invention, independent claims 1, 9 and 17 remain being obviously taught by Greisen in view of Yu, Smolic in view of Yu and Schrier, or Yu alone.
During interview of 08/24/2021, examiner suggested claim amendment for distinction in density determination detail and/or specific application task with neural network, wherein agreement was not reached.  The newly added claim 21 appear to be correspond to examiner’s suggestion.  However, said claim 21 merely restates definition of sampling density, which is inherent.  In further distinction, determination of sampling density in related to specific application task with neural network would be needed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-2, 7-8, 10, 15-18, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greisen et al. (US2013/0342758) in view of Yu et al. (“Saliency-Based Compressive Sampling for Image Signals”).
To claim 17, Greisen teach a system comprising: 
a camera configured to capture a higher resolution image (108 of Fig. 1, paragraph 0022, still or video cameras);
a computing device having a processor and a non-transitory computer readable memory communicatively coupled to the camera (Fig. 1); and 
a computer readable instruction set that, when executed by the processor, causes the processor to: 
receive the higher resolution image from the camera (240 of Fig. 2, paragraph 0034); 
down-sample the higher resolution image to a lower resolution image, wherein a resolution of the lower resolution image is lower than a resolution of the higher resolution image (210 of Figs. 1-2, 305 of Fig. 2, paragraphs 0039-0040, down-sampling for saliency estimation); 
identify one or more salient features within the lower resolution image (paragraphs 0035, 0041-0044); 
generate, with a saliency network, a saliency map of the lower resolution image including the one or more salient features (paragraphs 0035, 0045, saliency map output); 

sample, with a sampler (230 of Fig. 2, rendering unit), the higher resolution image based on the sampling grid, thereby generating a sampled image (paragraph 0037), ; and 
store the sampled image in the non-transitory computer readable memory (650 of Fig. 6).
Although Greisen teach resampling grid (e.g., presentation of sampling density/rate) being based on different scaled saliency profiles, relation between sampling density/rate and saliency map require clarification.
In furthering said obviousness, Yu teach saliency-based compressive sampling for image signals, wherein higher sampling rate is assigned to salient regions but lower sampling rate is assigned to nonsalient regions, improving reconstruction quality by virtue of non-uniform (random) allocation of the sampling measurements based on saliency map (page 973, right column), and wherein during sampling more random measurements are applied to salient regions 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Yu into the system of Greisen, in order to further sampling density by design preference. 

To claim 1, Greisen and Yu teach a method (as explained in response to claim 17 above) comprising: 
receiving, with a computing device, an image (240 of Fig. 2); 
identifying one or more salient features in the image (210 of Fig. 2); 
generating a saliency map of the image including the one or more salient features (210-220 of Fig. 2); 
sampling the image based on the saliency map such that the one or more salient features are sampled at a first density of sampling and at least one portion of the image other than the one or more salient features are sampled at a second density of sampling, wherein the first density of sampling is greater than the second density of sampling (230 of Fig. 2); and 
storing the sampled image in a non-transitory computer readable memory (110 of Fig. 2).

To claim 9, Greisen and Yu teach a computer-implemented system comprising: a saliency network; a grid generator; a sampler; and a processor and a non-transitory computer readable memory storing computer readable instructions that, when executed by the processor, cause the processor to: receive an image; identify one or more salient features within the image; generate, with the saliency network, a saliency map of the image including the one or more salient 



To claim 2, Greisen and Yu teach claim 1.
Greisen teach further comprising: generating a sampling grid based on the saliency map, wherein the sampling grid defines a density of sampling for portions of the image; and sampling the image based on the sampling grid (as explained in response to claim 17 above).

To claim 7, Greisen and Yu teach claim 1. 
Greisen teach further comprising: down-sampling the image from an original image; and storing both the image and the original image in the non-transitory computer readable memory (as explained in response to claim 17 above).

To claim 8, Greisen and Yu teach claim 2.


To claim 10, Greisen and Yu teach claim 9.
Greisen teach further comprising a display communicatively coupled to the processor and the non-transitory computer readable memory, wherein the computer readable instructions, when executed by the processor, further causes the processor to: configure the sampled image for display; and display the sampled image on the display (Fig. 1).

To claim 15, Greisen and Yu teach claim 9.
Greisen teach wherein the computer readable instructions, when executed by the processor, further causes the processor to: down-sample the image from an original image; and store both the image and the original image in the non-transitory computer readable memory (Fig. 6).

To claim 16, Greisen and Yu teach claim 9.
Greisen teach wherein when the step of sampling the image, with the sampler, based on the sampling grid is executed by the processor, the computer readable instructions cause the processor to: retrieve an original image that the image was generated from; and sample the original image based on the sampling grid (Fig. 2).

To claim 18, Greisen and Yu teach claim 17.


To claim 21, Greisen and Yu teach claim 1.
Greisen and Yu teach wherein the first density of sampling and the second density of sampling each define a percentage or amount of pixels sampled from a portion of the image during sampling (inherent definition of sampling density, e.g., sampling density or sampling rate is the number of recorded samples (pixels or voxels) per unit distance when converting from an analog signal to digital).


Claims 3, 5, 11, 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greisen et al. (US2013/0342758) in view of Yu et al. (“Saliency-Based Compressive Sampling for Image Signals”) and de Campos et al. (US2010/0189354).
To claim 19, Greisen and Yu teach claim 17.
Though Yu teach visual saliency of the scene under view (page 974 right column), but Greisen and Yu do not expressly disclose wherein the saliency network is trained to identify the one or more salient features for a task of determining a gaze position of a creature captured by the camera, and wherein the computer readable instruction set, when executed by the processor, further causes the processor to: retrieve the sampled image from the non-transitory computer 
	De Campos teach a system (Fig. 1) comprising a saliency network trained to identify the one or more salient features for a task of determining a gaze position of a creature captured by the camera, and wherein the computer readable instruction set, when executed by the processor, further causes the processor to: retrieve the sampled image from the non-transitory computer readable memory; and input the sampled image into a task network configured to estimate the gaze position of the creature (Figs. 4A, 6-9; paragraphs 0028, 0062, 0071, 0139), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Greisen and Yu, in order to implement specified task based on saliency by design preference.

To claim 3, Greisen and Yu teach claim 1
Greisen, Yu and de Campos teach further comprising: retrieving the sampled image from the non-transitory computer readable memory; and inputting the sampled image into a task network configured to estimate a gaze position of a creature within the image (as explained in response to claim 19 above).

To claim 5, Greisen and Yu teach claim 1.
Greisen, Yu and de Campos teach wherein the step of generating the saliency map of the image implements a saliency network trained to identify the one or more salient features for a task of determining a gaze position of a creature within the image (as explained in response to claim 19 above).

To claim 11, Greisen and Yu teach claim 9.
Greisen, Yu and de Campos teach wherein the computer readable instructions, when executed by the processor, further causes the processor to: retrieve the sampled image from the non-transitory computer readable memory; and input the sampled image into a task network configured to estimate a gaze position of a creature within the image (as explained in response to claim 19 above).

To claim 13, Greisen and Yu teach claim 9.
Greisen, Yu and de Campos teach wherein the saliency network is trained to identify the one or more salient features for a task of determining a gaze position of a creature within the image (as explained in response to claim 19 above).



Claims 4, 12, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greisen et al. (US2013/0342758) in view of Yu et al. (“Saliency-Based Compressive Sampling for Image Signals”) and Stephan et al. (US2009/0060273).
To claim 4, Greisen and Yu teach claim 1.
Greisen and Yu do not expressly disclose further comprising: retrieving the sampled image from the non-transitory computer readable memory; and inputting the sampled image into a task network configured to determine a classification of an object within the image.


To claim 12, Greisen and Yu teach claim 9.
Greisen, Yu and Stephan teach wherein the computer readable instructions, when executed by the processor, further causes the processor to: retrieve the sampled image from the non-transitory computer readable memory; and input the sampled image into a task network configured to determine a classification of an object within the image (as explained in response to claim 4 above).

To claim 20, Greisen and Yu teach claim 17.
Greisen, Yu and Stephen teach wherein the saliency network is trained to identify the one or more salient features for a task of determining a classification of an object captured by the camera, and wherein the non-transitory computer readable memory, when executed by the processor, further causes the processor to: retrieve the sampled image from the non-transitory computer readable memory; and input the sampled image into a task network configured to determine the classification of the object (as explained in response to claim 4 above).



Claims 6, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greisen et al. (US2013/0342758) in view of Yu et al. (“Saliency-Based Compressive Sampling for Image Signals”) and Schrier et al. (US2017/0206440).
To claim 6, Greisen and Yu teach claim 1.
But, Greisen and Yu do not expressly disclose wherein the step of generating the saliency map of the image implements a saliency network trained to identify the one or more salient features for a task of determining a classification of an object within the image.
	Schrier teach generating the saliency map of the image implements a saliency network trained to identify the one or more salient features for a task of determining a classification of an object within the image (paragraph 0037), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Greisen and Yu, in order to implement further object classification by design preference.

To claim 14, Greisen and Yu teach claim 9.
Greisen, Yu and Schrier teach wherein the saliency network is trained to identify the one or more salient features for a task of determining a classification of an object within the image (as explained in response to claim 6 above).



Claims 1, 9, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smolic et al. (US2011/0109720) in view of Yu et al. (“Saliency-Based Compressive Sampling for Image Signals”) and Schrier et al. (US2017/0206426).
To claim 17, Smolic teach a system comprising: 
a camera configured to capture a higher resolution image (inherent to provide image/video source); 
a computing device having a processor and a non-transitory computer readable memory communicatively coupled to the camera (inherent for image/video processing); and 
a computer readable instruction set that, when executed by the processor, causes the processor to: 
receive the higher resolution image from the camera (172 of Fig. 1C, 301 of Fig. 3, paragraph 0094); 
identify one or more salient features within the higher resolution image (paragraph 0080); 
generate, with a saliency network, a saliency map of the lower resolution image including the one or more salient features (182 of Fig. 1C, paragraph 0080); 
generate, with a grid generator, a sampling grid based on the saliency map (204 of Fig. 2, paragraph 0091), wherein the sampling grid defines a density of sampling for portions of the lower resolution image such that the one or more salient features are sampled at a first density of sampling and at least one portion of the higher resolution image other than the one or more salient features are sampled at a second density of sampling, and wherein the first density of sampling is greater than the second density of sampling (paragraphs 0037, 0097, a grid is generated based on weighted saliency map, 
sample, with a sampler (158 of Fig. 3, warping), the higher resolution image based on the sampling grid (non-linear warp based on said grid by weighted saliency map), thereby generating a sampled image (paragraphs 0037, 0094, generate modified image 304); and 
store the sampled image in the non-transitory computer readable memory (storing said modified image would be obvious).
But, Smolic do not expressly disclose down-sample the higher resolution image to a lower resolution image, wherein a resolution of the lower resolution image is lower than a resolution of the higher resolution image
Although Smolic teach sampling grid (e.g., presentation of sampling density/rate) being based on different scaled saliency profiles, relation between sampling density/rate and saliency map require clarification.
In furthering said obviousness, Yu teach saliency-based compressive sampling for image signals, wherein higher sampling rate is assigned to salient regions but lower sampling rate is assigned to nonsalient regions, improving reconstruction quality by virtue of non-uniform (random) allocation of the sampling measurements based on saliency map (page 973, right column), and wherein during sampling more random measurements are applied to salient regions and none or less random/non-uniform measurements are applied to non-salient regions (pages 975-976 section III-C to IV), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Smolic, in order to further sampling density detail in relation to saliency map.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Schrier into the system of Smolic, in order to reduce computing resources and/or enhance quicker processing time.

To claim 1, Smolic, Yu and Schrier teach a method (as explained in response to claim 17 above).

To claim 9, Smolic, Yu and Schrier teach a computer-implemented system (as explained in response to claim 17 above).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yu et al. (“Saliency-Based Compressive Sampling for Image Signals”).


To claim 9, Yu teach a computer-implemented system (as explained in response to claim 1 above), wherein components such as saliency network and grid generator would be obvious while sampler, processor and non-computer readable memory would be inherent to image processing in view of Yu.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        December 3, 2021